Mr. Justice Willing and Justice Lawrence
were of opinion, and so delivered it to the jury, that the estate should be divided : and the plaintiff suffered a nonsuit, (c)

 This case (under the name of Heister’s Lessee v. Lambert) was cited by C. J. McKean, in Kerlin v. Bull, post, p. 177. And although it was objected, that the decision was made on a sudden, and without deliberation, by judges who did not pretend to be skilled in the law, yet the determination in Kerlin v. Bull went mainly on this precedent. See also Larsh v. Larsh, Addison 310.